Justice PARRISH,
dissenting, in which Associate Chief Justice DURRANT joins:
T94 I agree with the majority that Ms. Terry's consent to the adoption was valid. But I do not agree with the majority's conclusion that Mr. Manzanares did not have knowledge of a qualifying cireumstance. Ms. Terry's conduct in connection with this matter was fraudulent and outrageous. And while the majority's result is more palatable than the one dictated by the Utah Adoption Act, we cannot supplant the legislature's policy choices with our own sense of what is fair.
95 Although the result reached by the majority is defensible on basic fairness grounds, it is entirely at odds with the provisions of the Utah Adoption Act and the policy decisions duly enacted by the Utah legislature. The majority's tortured analysis of the relevant statutory provisions creates a regime under which biological fathers can hide behind the majority's conception of a subjective actual knowledge requirement to escape their statutory obligations. The result will be a predictable lack of predictability and the certain disruption of future adoptive placements and even finalized adoptions. Because such a regime is the antithesis of what I am sure the Utah legislature intended, I am compelled to dissent.
1 96 Not only is the majority's regime inconsistent with the general intent of the Utah Adoption Act, it writes out of the Act three very important and specific statutory provisions governing the obligations of biological fathers who wish to preserve their right to object to an adoption. First, the majority essentially writes out of the Act the inquiry notice provision that we construed in O'Dea v. Olea, replacing it with an actual knowledge requirement that will be impossible to satisfy in practice. Second, the majority limits the applicability of the fraud provision so drastically that they also effectively write it out of the Act. Third, the majority ignores the statutory provision suggesting that a father's compliance obligation arises when he becomes aware of a qualifying circumstance at any point in time, replacing it with the novel notion that the only relevant time period for assessing the state of a biological father's actual knowledge is the undefined period immediately before a birth mother relinquishes her rights.
{97 My concern with the majority's approach is not limited to what I believe to be its disregard of the legislative intent and its erroneous construction of specific statutory provisions. In addition to rejecting the legislative mandate, the majority has also chosen to reject the factual findings of the district court. Instead, it blithely suggests that the district court's factual findings are entitled to no deference because it did not adequately differentiate between what Mr. Manzanares actually knew and what he should have known. And rather than remanding the matter to the district court to articulate the basis for its findings, the majority decides to simply reverse, concluding without explanation that a remand would prove "fruitless." But such a remand would not prove fruitless for Baby B. and her adoptive parents because the evidence in the record unequivocally demonstrates that Mr. Manzanares knew or should have known that Ms. Terry was planning on giving birth in Utah and executing a consent to adoption under Utah law.
I. THE LEGISLATIVE INTENT OF THE UTAH ADOPTION ACT IS TO FACILITATE ADOPTIONS AND PROVIDE STABILITY AND PERMANENCE IN ADOPTIVE PLACEMENTS
198 When construing statutes, "our primary goal is to evince the true intent and purpose of the Legislature." State v. Martinez, 2002 UT 80, ¶ 8, 52 P.3d 1276 (internal *510quotation marks omitted). The best evidence of that intent is generally the language of the operative statutory provisions. See id. In the case of the Utah Adoption Act, however, the legislature gave us additional guidance by including in the Act a detailed section declaring its findings and legislative intent,. Urax Cope § 78B-6-102. That statement of intent, together with the operative statutory provisions, must guide our construction of the Act. And when the specific statutory provisions are ambiguous, we must resolve any ambiguities in a manner that is consistent with the stated legislative findings and purpose. See T-Mobile USA, Inc. v. Utah State Tax Comm'n, 2011 UT 28, ¶ 21, 254 P.3d 752.
199 The statement of legislative intent leaves no doubt that the Utah State Legislature enacted the Utah Adoption Act to encourage adoption, to favor adoptive parents, and to ensure finality and permanence in adoptive placements. The statement begins with the proposition that "the state has a compelling interest in providing stable and permanent homes for adoptive children in a prompt manner" and "in preventing the disruption of adoptive placements." Utan CopE § 78BB-6-102(5b)(a). And it recognizes that "adoptive parents have a constitutionally protected liberty and privacy interest in retaining custody of an adopted child." Id. § 78B-6-102(5)(d).
T100 There is also no room for doubt about the legislature's view regarding the relative rights of unmarried mothers and biological fathers. With respect to the rights of unmarried mothers, the legislature found that "an unmarried mother, faced with the responsibility of making crucial decisions about the future of a newborn child, is entitled to privacy, and has the right to make timely and appropriate decisions regarding her future and the future of the child, and is entitled to assurance regarding the permanence of an adoptive placement." Id. § 78B-6-102(5)(b). As a result, the legislature recognized that "an unmarried mother has a right of privacy with regard to her pregnancy and adoption plan, and therefore has no legal obligation to disclose the identity of an unmarried biological father prior to or during an adoption proceeding, and has no obligation to volunteer information to the court with respect to the father." Id. § 78B-6-102(7).
101 In contrast, the legislature made it clear that unmarried, biological fathers who fail to strictly comply with the provisions of the Adoption Act are not entitled to any parental rights in a child placed for adoption. Specifically, the legislature found that an unmarried biological father has only an "inchoate interest" in a child placed for adoption and that "his biological parental interest may be lost entirely ... by his failure to strictly comply with the available legal steps to substantiate it." Id. § 78B-6-102(5)(e), (6)(G). Indeed, the legislature expressly stated its finding that "the interests of the state, the mother, the child, and the adoptive parents . outweigh the interest of an unmarried biological father who does not timely grasp the opportunity to establish" his rights. Id. § T8B-6-102(6)(c).
1102 Finally, the legislature recognized that adoption proceedings are often complicated by the failure of the biological mother to honestly communicate regarding her intentions and concluded that there is "no practical way to remove all risk of fraud or misrepresentation" in such proceedings. Id. § 78B-6-102(6)(d). In light of this recognition, the legislature declared that "(aln unmarried biological father is presumed to know that the child may be adopted without his consent unless he strictly complies with the provisions of [the Act]." Id. § 78B-6-102(6)(f). And the legislature expressly decided to place the risk of fraud and misrepresentation on biological fathers. It declared:
The Legislature finds no practical way to remove all risk of fraud or misrepresentation in adoption proceedings, and has provided a method for absolute protection of an unmarried biological father's rights by compliance with the provisions of this chapter. In balancing the rights and interests of the state, and of all parties affected by fraud, specifically the child, the adoptive parents, and the unmarried biological father, the Legislature has determined that the unmarried biological father is in the best position to prevent or amelio*511rate the effects of fraud and that, therefore, the burden of fraud shall be borne by him.
Id. § 78B-6-102(6)(d).
1 103 With this general legislative intent in mind, I now turn to the specific statutory provisions that the legislature enacted to effectuate its intent. I believe that those provisions are clear and leave no room for the tortured construction adopted by the majority. But even if the specific statutory provisions were ambiguous, it is our duty to construe ambiguous provisions in a manner that is consistent with the legislature's stated findings and intent. In my view, the majority has construed three of the provisions in a manner that is entirely inconsistent with that intent.
II. THE MAJORITYS INTERPRETATION OF THE ADOPTION ACT DISREGARDS THE STATE'S INTEREST IN THE STABILITY AND PERMANENCE OF ADOPTIVE PLACEMENTS
1 104 To effectuate its policy choice of favoring adoption and adoptive placements, the legislature provided that a biological father is not entitled to notice of an adoption proceeding or an opportunity to object to a proposed adoption unless he has filed a paternity action in Utah and registered with the Utah State Office of Vital Statistics prior to the time the birth mother executes her consent to the adoption. Utan Cone § 78B-6-110(2)(b). This obligation is imposed on any birth father who "knew, or through the exercise of reasonable diligence should have known, ... that a qualifying cireumstance existed." Id. § 78B-6-122(1)(c)@ii)(A). Qualifying cireumstances include that the mother intended to give birth in Utah or intended to place the child for adoption in Utah. See id. § 78B-6-122(1)(a).
105 This court has previously held that a biological father is required to comply with the requirements of the Utah Adoption Act whenever he has knowledge of or is on inquiry notice as to the existence of a qualifying cireamstance. O'Dea v. Olea, 2009 UT 46, ¶¶ 37-46, 217 P.3d 704. The operative question is therefore whether Mr. Manzanares "knew or should have known" that Ms. Terry intended to give birth in Utah or to put their child up for adoption in Utah. See id., UrTax Cope § 78B-6-122(1)(c)(ii)(A).
1106 In evaluating what Mr. Manzanares "could have known,"33 the majority espouses a position that will allow biological fathers to disrupt adoptive placements and finalized adoptions, even in cases where such fathers were aware that the birth mother was considering a Utah adoption before she relinquished her rights in the child. The majority accomplishes this by distinguishing knowledge from belief and holding that a father is not required to comply with the Act unless he has received "unequivocal notification" from the birth mother of her intent to give birth or consent to an adoption in Utah. But, as the legislature has explicitly recognized and as this case demonstrates, birth mothers are often unsure as to their adoptive plans and, in any event, are not required to share their future plans with biological fathers. Because it will be practically impossible to establish that a biological father had absolute knowledge of a birth mother's intent at the point in time immediately before she executes her consent to the adoption, the standard adopted by the majority will rarely, if ever, be satisfied in practice. Such a result is fundamentally inconsistent with the legislative intent of ensuring finality, stability, *512and permanence in adoptive placements. In addition, it flies in the face of the statutory framework that places the burden of fraud and strict statutory compliance on the father.
A. The Statutory Language Calls for Application of an Inquiry Notice Standard
The Utah legislature has specified that a father must strictly comply with the Utah Adoption Act if he "knew, or through the exercise of reasonable diligence should have known" of a qualifying cireumstance. Urax Cope $ 78B-6-122(1)(c)@(A). In O'Dea, we explicitly held that this language signifies an objective inquiry notice standard.34 2009 UT 46, ¶ 39, 217 P.3d 704. Determination of a birth mother's future intent and a biological father's knowledge of that future intent requires inquiry into the biological parents' subjective states of mind, which are often difficult, if not impossible, to establish. The objective inquiry notice standard is therefore necessary and consistent with the legislature's intent of promoting "finality," "permanence and stability in adoptive placements" for the birth mother, adoptive parents, and the child. See Urtax Cop® § 78B-6-102(b)(a)-(d), (6)(c); O'Dea, 2009 UT 46, ¶ 41, 217 P.3d 704.
108 Legislatures often adopt inquiry notice standards in the statute of limitation context to encourage plaintiffs to be vigilant in protecting their rights and to ensure finality for prospective defendants. See United States v. Marion, 404 U.S. 307, 822 n. 14, 92 S.Ct. 455, 30 L.Ed.2d 468 (1971) (noting that the policy underlying statutes of limitation is "to encourage promptness in the bringing of actions," "promote justice by preventing surprises through the revival of claims that have been allowed to slumber" and that statutes of limitation "are primarily designed to assure fairness to defendants ... when a plaintiff has slept on his rights" (internal quotation marks and citations omitted)). Uitimately, "such statutes represent a legislative judgment about the balance of equities in a situation involving the tardy assertion of otherwise valid rights." Id. "The theory is that ... the right to be free of stale claims ... prevail[s] over the right to prosecute them." Id. (internal quotation marks omitted). This prevents plaintiffs from later claiming willful ignorance where they decided to "wait-and-see" what would happen with a claim.
1 109 The Utah Adoption Act's inquiry notice standard addresses similar concerns. By requiring that a father strictly comply with the Adoption Act "at the moment he [has] obtain[ed] notice that a qualifying circumstance exist[s]," O'Dea, 2009 UT 46, ¶ 39, 217 P.3d 704, the inquiry notice standard ensures "finality" as well as "permanence and stability in adoptive placements" for the birth mother, adoptive parents, and the child. More importantly, the inquiry notice standard prevents fathers from later claiming that they lacked actual knowledge as to the birth mother's future intent in cases where they either believed or were on notice of facts suggesting that the mother intended to give birth in Utah or place the child for adoption under Utah law.
110 In contrast, the majority's approach gives biological fathers license to be complacent in their rights and then later upset adoptive placements or even final adoptions.35 In this case, Baby B. has been living *513with her adoptive parents for nearly four years and she does not know Mr. Manza-nares. But the majority allows Mr. Manza-nares to upset Baby B.'s adoptive placement even though he was indisputably aware that Ms. Terry was considering a Utah adoption but failed to comply with the relatively simple procedures required to perfect his rights. In my view, this approach is wholly inconsistent with the legislature's intent of ensuring finality, stability, and permanence in adoptive placements.
B. The Majority Overrules Our Controlling Precedent in O'Dea v. Olea Without Adequate Justification
€ 111 The holding that the majority reaches today is not only inconsistent with the statutory language and legislative intent, it is patently inconsistent with our recent opinion in O'Dea, 2009 UT 46, 217 P.3d 704. While the majority attempts to characterize its standard as generally consistent with O'Deq, it is not. In fact, the majority's holding amounts to a wholesale rejection of O'Dea's reasoning, analysis, and holding. And the majority overrules O'Dea without adequate justification.
1. The Majority's Opinion Is Wholly Inconsistent with O'Dea, Which Recognized the Adoption Act's Inquiry Notice Standard
{112 The foundation of our opinion and holding in O'Dea was the recognition of an objective inquiry notice standard as it relates to a biological father's notice of a qualifying cireumstance. Indeed, we spent no fewer than nine paragraphs explaining the wisdom of such a standard. O'Dea, 2009 UT 46, 11 37-45, 217 P.3d 704. The majority insists that its "decision here is consistent with O'Dea," and tries to couch any inconsisten-cles as only "arguably incompatible" with O'Dea. Supra ¶¶ 59-60. But today's decision could not be more incompatible with the precedent this court set in O'Dea only two years ago.
{113 In O'Dea, we acknowledged that the legislature selected an objective inquiry notice standard in adoption cases. 2009 UT 46, ¶ 39, 217 P.3d 704. We held that the father's knowledge of a qualifying circumstance "must rise to an objective level of inquiry notice," which we defined as whatever is "sufficient to alert him to conduct further inquiry" and "whatever is notice enough to excite attention and put the party on his guard and call for inquiry." Id. ¶¶ 39-40 (alteration omitted) (internal quotation marks omitted). We further held that "(whether the father actually undertakes further inquiry is irrelevant to his obligation to comply strictly with [the statute,] ... which arises at the moment he obtains notice that a qualifying cireumstance existed."36 Id. 139 (emphasis added).
T 114 O'Dea explicitly rejected a subjective definition of notice because "[the plain words of the statute do not require that an unmarried biological father have ... absolute certainty ... free from any subjective doubt that a qualifying cireumstance has existed or presently exists." Id. Instead, this court observed that "the statute requires only that a father have knowledge or have received sufficient notice that a qualifying cireumstance existed sufficient to alert him to conduct further inquiry." Id. We also warned in O'Dea that "[tlo place a subjective standard on whether an unmarried biological father knew a qualifying cireumstance existed and to inquire into the expectant mother's choices would in most cases unduly hamper the legislature's clear policy objectives," id. 144, which the statute identified as " 'providing stable and permanent homes for adoptive children in a prompt manner' and preserving a birth mother's entitlement 'to privacy ... [and] to make timely and appropriate decisions regarding her future and the future of the child"" Id. 141 (alterations in original) (quoting UTax Cop® Ann. § 78-830-4.12(2)(b) (Supp.2006)). Today's majority has effectively adopted a subjective actual notice standard, even though O'Dea rejected that standard as inconsistent with language and intent *514of the Adoption Act. Id. ¶¶ 39, 44. In so doing, the majority has supplanted its own policy objectives for those adopted by the legislature.
2. The Majority Has Not Adequately Explained Its Reasons for Overruling O'Dea
{115 Because the majority overrules our prior precedent, "it is incumbent on [the majority] to explain" its reasons for doing so. State v. Menzies, 889 P.2d 393, 399 (Utah 1994). Under the doctrine of stare decisis, our prior decisions constitute controlling precedent to which we are bound. See id. at 398-99. Stare decisis "is crucial to the predictability of the law and the fairness of adjudication." Id. at 399 (internal quotation marks omitted). The decision to overrule our prior decisions must be supported by a weighty justification and we will only overrule our prior decisions if we are "clearly convinced that the rule was originally erroneous or is no longer sound because of changing conditions and that more good than harm will come by departing from precedent." Id. (internal quotation marks omitted). We have also stated that "prior precedents should not be overruled lightly," State v. Hansen, 734 P.2d 421, 427 (Utah 1986), and that a party urging us to do so bears a "substantial burden of persuasion." Menzies, 889 P.2d at 398. In this case, the parties have not even requested that we overrule O'Dea. Instead, the majority has sua sponte overruled O'Dea without any justification.
C. The Subjective Actual Notice Standard Adopted by the Majority Will Be Impossible to Satisfy in Practice
T116 Actual notice is "[nJotice given directly to, or received personally by, a party." Brack's Law DICTIONARY 1090 (8th ed. 2004). By contrast, inquiry notice is "[nJotice attributed to a person when the information would lead an ordinarily prudent person to investigate the matter further." Id. at 1091. The Adoption Act requires that fathers strictly comply with the Act when a father "knew, or through the exercise of reasonable diligence should have known" of a qualifying civreum-stance. Utax Cope § 78B-6-122(1)(c)(ii)(A) (emphasis added). As we noted in O'Deq, the statute's plain language does not require "absolute certainty in the father's mind free from any subjective doubt that a qualifying cireumstance has existed or presently exists." 2009 UT 46, ¶ 39, 217 P.3d 704.
117 The majority spends a great deal of its opinion arguing that "the Adoption Act expressly requires proof of [knowledge]." Supra 154. The majority explains that a father has knowledge of a mother's intent where the father has " 'unambiguous notification' by the mother of a qualifying ciream-stance," where there is "an 'unequivocally communicated' statement by the mother to the father," or where "the father is told by the mother that she intended to give birth in the state or consent to adoption there." Supra ¶¶ 56-57.
{118 While actual knowledge would certainly meet the lower inquiry notice standard, actual knowledge is not required to meet inquiry notice. In this sense, knowledge exists on a continuum. On one end of the continuum is perfect knowledge through actual notice and on the opposite end is no knowledge at all. Constructive knowledge through inquiry notice falls somewhere between actual knowledge and no knowledge at all. The Utah Adoption Act does not "expressly require[] proof of [knowledge]," as the majority contends. Supra 154. Instead, under the Act, constructive knowledge exists where a father "knew, or through ... reasonable diligence should have known" of a qualifying cireumstance. Urax CopE® § 78B-6-122(1)(c)(ii)(A).
1 119 For the majority, knowledge is black and white: a father either has knowledge through unequivocal notice of the birth mother's intent or no knowledge at all. The majority would require a father's compliance with the statute only where he has unequivocal knowledge of a mother's intentions, for instance where he receives actual notice from the mother (or from a third party) that the birth mother intends to consent to an adoption in Utah or give birth in Utah. Without that "unequivocal communication," the majority would find that the father has no knowledge at all. But this is far too rigorous a standard, especially since the statute requires strict compliance when a father *515"knew, or ... should have known" of a qualifying cireumstance. Urax Cop® § 78B-6-122(1)(c)ii)(A) (emphasis added).
120 This is not a case where the biological father lacked knowledge of the birth mother's intent. Rather, it is an unfortunate case where he cither received erroneous legal advice or made a poor tactical decision. But the Act does not excuse a father from strict compliance because he chose to follow an erroneous legal strategy. And the fact remains that even though Mr. Manzanares did not receive an "unequivocal communication" indicating Ms. Terry's intent, he had knowledge of sufficient facts to prompt him to file a paternity action in a Colorado court. Those same facts, coupled with his knowledge that the child would be unavailable for adoption in Colorado and that Ms. Terry had significant ties to Utah, provided sufficient knowledge to trigger his statutory obligations.
121 The majority pays lip service to the statute's "should have known" language by engaging in what it characterizes as "an exercise in the hypothetical" and then concluding that any reasonable diligence on behalf of Mr. Manzanares would have been futile because Ms. Terry would have undoubtedly lied regarding her true intentions. Supre 171. Thus, the majority would require that a biological father comply with the statutory registration requirement only in cases where the birth mother told the father of her "unequivocal" intent to give birth or consent to an adoption in Utah. But in cases where a birth mother has failed to give a biological father actual notice of her intent, the hypothetical exercise suggested by the majority will always result in a finding that the mother would not have been likely to share her intentions. Otherwise, she would have actually done so. In effect then, the majority's approach writes the "should have known" language out of the Act.
¶122 The majority suggests that its actual notice standard is not impossible to meet because "cases heard by this court confirm that the mother often will communicate her intentions to the father." Supra ¶ 58. But it is telling that none of the cases cited by the majority would meet its "unequivocal communication" standard when the mother's intentions are at issue. Rather, these cases involve communications that are anything but unequivocal and, in most instances, blatantly false. They include cases where the birth mother informed the biological father that she intended to keep the child or of her intent to have an abortion. None of the cases involve a situation where the birth mother informed the biological father of her unequivocal and unwavering intention to place their child for adoption in Utah.37 As such, they actually demonstrate the practical problem with the majority's rejection of the inquiry notice standard.
D. The Majority Construes the Act as Requiring Actual Knowledge of a Birth Mother's Future Intent Even Though the Act Contains No Provision Requiring Notice to the Father
1123 Had the legislature intended to impose an actual knowledge standard before requiring that biological fathers comply with the Act, it easily could have done so. And it could have done so in a manner that would have furthered, rather than destroyed, its *516intent of creating stability and permanence in adoptive placements. By imposing an actual knowledge standard in the context of a statutory scheme that does not contemplate notification to biological fathers, the majority instead undermines the legislative interest in permanence and finality.
{124 Legislatures of several other states have made the policy choice that a child may not be placed for adoption unless the child's biological father has received actual notice of the child's adoptive placement or, in some states, has consented to the adoption.38 But those state legislatures have included statutory provisions governing notice or consent requirements, thereby creating a safe harbor for birth mothers, prospective adoptive parents and adoptive children. Such notification provisions are designed to prevent those fathers who have failed to diligently protect their rights from later upsetting adoptive placements by claiming that they did not have absolute knowledge of the birth mother's intent to place their child for adoption.
125 Had the Utah legislature intended to require that a biological father have actual and absolute knowledge of a birth mother's intent to place her child for adoption in Utah before requiring his compliance with the statutory requirements for protecting his paternal rights, it is odd that the legislature did not include any provisions regarding the giving of such notice. And it is particularly odd because the model Uniform Adoption Act requires that biological fathers be given notice of any adoption proceedings. Uxnir. Aporrion Act §§ 3-401(a)(8), 3-404 (1994). Thus, had the Utah legislature wanted to insist on actual knowledge before a biological father would lose his right to object to an adoption, it could have simply adopted the Uniform Act. But it did not, and I suspect that the reason is because it rejected the actual knowledge requirement of the Uniform Act in favor of a system of inquiry notice-a system that the majority today writes out of the Adoption Act.
III THE MAJORITY WRITES THE FRAUD PROVISION OUT OF THE ACT
126 Not only does the majority emaseu-late the Adoption Act's provision governing inquiry notice, it similarly emasculates the Act's fraud provision. The majority focuses on Ms. Terry's acts of deception and suggests that they are somehow relevant in determining whether Mr. Manzanares had knowledge of her plan to place their child for adoption in Utah or whether Mr. Manzanares could have learned of Ms. Terry's plan through the exercise of reasonable diligence. See supra ¶¶ 63-64. In effect, the majority creates a fraudulent concealment exception, excusing a father's failure to strictly comply with the Adoption Act where a mother has falsely represented her intent to place their child for adoption in Utah. And the majority would also allow a father's "reasonable diligence" to excuse him from strict compliance with the Act. But neither of these exceptions is found in the statutory language.
A. The Act Explicitly Forbids Any Consideration of Ms. Terry's Deceptive or Fraudulent Conduct
1127 The majority allows a mother's fraudulent statements to negate what a fa*517ther knew, or through the exercise of reasonable diligence should have known. In effect, the majority excuses a father's failure to strictly comply with the Adoption Act where a mother has falsely mollified his concerns regarding the existence of a qualifying circumstance.
1128 The majority's desire to implement this exception makes some sense given that this court has adopted a similar "fraudulent concealment" exception in the statute of limitation context. See Berenda v. Langford, 914 P.2d 45, 51 (Utah 1996). Under this exception, "when a plaintiff alleges that a defendant took affirmative steps to conceal the plaintiff's cause of action, .... the plaintiff can avoid the ... discovery rule by making a prima facie showing of fraudulent concealment and then demonstrating that given the defendant's actions, a reasonable plaintiff would not have discovered the claim earlier." Id. In other words, even if the plaintiff's duty to file his complaint was triggered because he knew or reasonably should have known that a cause of action existed, that knowledge is negated where the defendant takes affirmative steps to fraudulently conceal the plaintiff's cause of action.
129 The majority advocates a similar approach in the adoption context. Even where a father knew or reasonably should have known that a mother was going to give birth or consent to an adoption in Utah, the majority holds that the father's obligation to preserve his rights is negated where the mother takes affirmative steps to conceal or fraudulently misrepresent her true intentions.39 But the Utah legislature has ruled out a fraud exception in adoption cases by explicitly stating that the risk of fraud is best borne by the father and that a mother's misrepresentations in adoption proceedings are no excuse for a father's failure to strictly comply with the provisions of the Utah Adoption Act. UTax Cope §§ 78B-6-102(6)(d), 106. This court cannot create a fraudulent concealment exception where the legislature has expressly disavowed that approach.
130 The legislative intent to foreclose a fraudulent concealment exception is unmistakably expressed in multiple provisions of the Utah Adoption Act. For example, the Act provides that "[elach parent of a child conceived or born outside of marriage is responsible for his or her own actions and is not exeused from strict compliance with the provisions of this chapter based upon any action, statement, or omission of the other parent or third parties." Id. § 78B-6-106(1). And the legislative intent section of the Act goes so far as to countenance fraud in connection with adoption proceedings:
The Legislature finds no practical way to remove all risk of fraud or misrepresentation in adoption proceedings, and has provided a method for absolute protection of an unmarried biological father's rights by compliance with the provisions of this chapter. In balancing the rights and interests of the state, and of all parties affected by fraud, specifically the child, the adoptive parents, and the unmarried biological father, the Legislature has deter-mained, that the unmarried biological fo-ther is in the best position to prevent or ameliorate the effects of fraud and that, *518therefore, the burden of fraud shall be borne by him.
Id. § T8B-6-102(6)(d) (emphasis added). The Act goes on to provide that a putative father's only recourse for fraudulent misrepresentations made in connection with the adoption of his child is "to pursue civil or criminal penalties"; a mother's "fraudulent representation is not a defense to strict compliance with the requirements of this chapter." Id. § T8B-6-106(2) (emphasis added).
§ 131 The majority construes these fraud provisions in a manner that is simply inconsistent with the statutory language and that is at odds with the legislative intent that "the burden of fraud is best borne by the father." The majority holds that fraudulent statements made by the mother may be considered in determining whether a father had knowledge of a qualifying cireumstance and limits the legislative prohibition on consideration of fraud to a very specific category of representations-fraudulent representations regarding the statutory requirements found in section 1218) of "filing a paternity proceeding and submitting an affidavit stating his capacity and willingness to provide for the child." Supra ¶ 65.
1132 In other words, the majority would apply the fraud provision only when the father goes to the mother for legal advice regarding the statutory requirements for protecting his paternal rights and the mother makes a fraudulent representation about those legal requirements. But the majority's interpretation is without support in the language of the Act. And it also renders the fraud provision essentially meaningless as it is difficult, if not impossible, to conceive of a scenario where a biological father would either seek or obtain legal advice from a birth mother regarding the statutory compliance obligations specified in section 121(8) of the Act.
4 133 The language enacted by the legislature does not limit its applicability in any way. Rather, it provides that a parent is not excused from strict compliance with the requirements of the Act based on any fraud of the other parent or a third party. Specifically, the Act states:
Responsibility of each party for own actions-Fraud or misrepresentation.
(1) Each parent of a child conceived or born outside of marriage is responsible for his or her own actions and is not excused from strict compliance with the provisions of this chapter based upon any action, statement, or omission of the other parent or third parties.
(2) Any person injured by fraudulent representations or actions in connection with an adoption is entitled to pursue civil or criminal penalties in accordance with existing law. A fraudulent representation is not a defense to strict compliance with the requirements of this chapter, and is not a basis for dismissal of a petition for adoption, vacation of an adoption decree, or an automatic grant of custody to the offended party. Custody determinations shall be based on the best interest of the child, in accordance with the provisions of Section 78B-6-88.
Urax Cope § 78B-6-106 (emphases added).
1134 Had the legislature wished to limit the applicability of the fraud provision to representations made concerning the compliance requirements listed in section 121(8), it could have easily done so. It could have stated that a parent is not exeused from strict compliance "based upon any action, statement, or omission of the other parent or third parties with respect to the requirements of section 121." But such limiting language is simply not present. Rather, the Act forbids consideration of "any" fraudulent action, statement or omission and provides that a parent is not excused from compliance with any of the "provisions" or "requirements" of the Act because of such fraud. See id. §§ 78B-6-106, -102(6)(d).
185 In practice, the majority's attempt to limit the fraudulent representation provision to fraudulent statements made regarding the requirements of section 121 will render the fraud provision meaningless. Experience demonstrates that mothers rarely, if ever, provide legal advice to fathers with regard to their compliance obligations under Utah law. Not a single case to come before this court involves such fraudulent advice. Rather, as *519demonstrated by the cases discussed above,40 the type of fraud commonly present in adoption cases involves the birth mother's fraudulent statements, actions or omissions regarding her intent to place the child for adoption. Because I have no doubt that it was this type of fraud that the legislature intended to address in enacting the fraud section, I simply cannot countenance the antithetical construction espoused by the majority.
136 In summary, the "fraudulent concealment" exception created by the majority blatantly disregards the legislature's policy choice to place the burden of fraud on unmarried biological fathers. The majority completely disregards this legislative mandate and excuses a father's strict compliance where a mother misrepresents her intentions, even when all of the facts available to the father suggest their blatant falsity. This conclusion directly conflicts with the Utah Adoption Act, which places the burden of fraud on unmarried biological fathers.
IV. MR. MANZANARESS OBLIGATION OF STRICT COMPLIANCE AROSE AT THE MOMENT THAT HE KNEW OR SHOULD HAVE KNOWN OF MS. TERRY'S INTENT TO PLACE THE CHILD FOR ADOPTION
1137 The majority holds that where a mother vacillates between a decision to place a child for adoption and a decision to keep the child, the father's compliance obligation arises only if he had absolute knowledge of the mother's intent to place the child for adoption in Utah at the point in time "immediately before" the mother executes her consent. The majority reaches this conclusion after reasoning that it "is not apparent on the face of the statute" whether a father must "lack knowledge at all times before the execution of consent or relinquishment or just immediately before that takes place." Supra T 74 (emphases omitted).
{138 The statute presents two temporal questions: 1) when must the qualifying circumstance have existed? and 2) when must the father's knowledge be assessed? As to the first question, the answer is clear; the qualifying circumstance may have existed "at any time" between conception and relingquishment. In this case, it is undisputed that Ms. Terry intended to give birth in Utah, intended to execute a consent or relinquishment in Utah, and gave birth in Utah, and that all those cireumstances existed during the period between conception and relinquishment. As to the second question, the majority argues that it is only the state of the father's knowledge "immediately before" relinquishment that must be assessed in determining whether his obligation of strict compliance is triggered.
1139 The majority's approach is at odds with the clear statutory language defining qualifying cireumstances. The statutory definition of a qualifying cireumstance is not limited to the period immediately prior to the time that the mother executes her consent to adoption. Rather, "'qualifying cireum-stances' means that, at any point during the time period beginning at the conception of the child and ending at the time the mother executed a consent to adoption or relinguishment of the child for adoption," the child's mother intended to, among other things, give birth in Utah or place the child for adoption in Utah. UTtax § 78B-6-122(1)(a) (emphasis added). The Act later states that consent of the father is required if he "did not know, and through the exercise of reasonable diligence could not have known, before the time the mother executed a consent to adoption or relinquishment of the child for adoption, that a qualifying circumstance existed." Id. § 78B-6-122(1)(c)(i)(A) (emphasis added).
1 140 I find nothing ambiguous about the statutory language. Under the plain statutory language, a qualifying circumstance exists if the father either knows or should have known of one of the specified cireumstances at any point during the time after conception and "before the time the mother executed a consent to adoption or relinquishment of the child for adoption." Id. The legislature's use of the phrase "at any point" in subsection (1)(a), in conjunction with its use of the phrase "during the time period beginning at the conception of the child and ending at the *520time the mother executed a consent to adoption or relinquishment of the child for adoption," compels the conclusion that a biological father must comply with the statutory requirements to preserve his inchoate rights whenever he has become aware of a qualifying cireumstance at any point in time before the mother executes her relinquishment. Indeed, we reached this same conclusion in O'Dea when we held that a father's "obligation to comply strictly with [the Adoption Act] ... arises at the moment he obtains notice that a qualifying circumstance existed." O'Dea v. Olea, 2009 UT 46, ¶ 39, 217 P.3d 704 (emphasis added).
- 141 The plain meaning of the term "before" also supports this interpretation. The ordinary meaning of the term "before" means prior in time. The majority reads the phrase "before" to mean "immediately before," but the phrase "immediately before" does not appear in the Act. It is also instructive that one of the qualifying cireamstances is that the mother or child resided in the state. Urax § 78B-6-122(1)(a)@). While I agree with the majority that Ms. Terry did not reside in Utah, the inclusion of that qualifying cireumstance in the statutory list iMustrates the unworkability of the majority's interpretation. Under a plain reading of the phrase "before," once a mother resides in Utah, even temporarily, a qualifying circumstance exists,. And even if the birth mother later moves out of the state, the fact remains that a qualifying cireumstance existed at some point after conception and before relinquishment and the father who had knowledge of that cireumstance would be obligated to strictly comply with the statutory requirements.41 Similarly, onee a father has knowledge of a birth mother's intent to place her child for adoption in Utah, the fact that she later changes her mind does not mean that the father did not have knowledge of her intent at some point after conception and before relinquishment.
1142 In my view, a father's obligation under the Act is clear: at the moment he obtains notice of a qualifying cireumstance, he is required to comply with the Adoption Act by filing a paternity action in Utah. His duty to file a paternity action in Utah arises at the moment he knew or should have known of a qualifying cireumstance, and his opportunity to perfect his interest ends when a mother executes a consent to adoption or relinquishment in the state. And his duty to strictly comply does not evaporate because a birth mother later makes fraudulent misrepresentations regarding her intent or because her intentions vacillate.
1143 The majority defends its interpretation by arguing that focusing on any period other than the time "immediately prior" to the execution of the mother's consent would lead to the "absurd" result of requiring that fathers file possibly unnecessary and pointless paternity petitions in Utah courts. Su-pro 179. But the filing of such petitions would put birth mothers, adoption agencies, and prospective adoptive parents on notice of the biological father's interest and would also secure his parental rights regardless of whether the birth mother later vacillated or changed her mind. This result is hardly absurd. Rather, it promotes the legislature's policy objective of promoting "permanence and stability in adoptive placements" and finality for the birth mother, adoptive parents, and the child by providing biological fathers with a "method for absolute protection" of their rights. Urax Cope §§ 78B-6-102(5)(a)-(d), (6)(c)-(d).
T 144 In contrast, the majority encourages biological fathers to take a wait-and-see approach by giving them license to claim that they lacked actual knowledge as to the moth*521er's plans at the point in time just prior to the execution of her consent. The majority's position is rife with both theoretical and practical dilemmas. For example, what is the obligation of a biological father in a case where the birth mother repeatedly vacillates regarding her intention to give their child up for adoption and truthfully shares her intent with the father at varying points in time? What is his obligation where the mother denies that she intends to place the child for adoption even when he is aware of facts that suggest otherwise? At what point in time does his obligation of strict compliance mature? And what about the case where the birth mother informs the biological father of her intent to place the child for adoption and maintains that intent throughout her pregnancy, only to change her mind the day before giving birth? Is the birth father in such a situation relieved of his obligation to comply with the statute because he learns of the mother's change of heart a day before the child is born? Similarly, what about the case where the birth mother is actively considering placing her child for adoption in Utah and shares that fact with the father, but does not definitively make up her mind until moments before signing the relingquishment? Finally, how long does a biological father have to conduct due diligence? And what if his due diligence leads to no additional information or proves inconclusive? The permutations are endless and demonstrate the unworkability of the majority's position.
V. MR. MANZANARES KNEW OR SHOULD HAVE KNOWN THAT MS. TERRY PLANNED TO GIVE BIRTH IN UTAH OR PLACE BABY B. FOR ADOPTION UNDER UTAH LAW
A. The Majority Erroneously Disregards the Factual Findings of the District Court
The district court made a factual finding that Mr. Manzanares "knew, or through the exercise of reasonable diligence should have known, that (i) Ms. Terry intended to give birth in Utah ... or (ii) Ms. Terry intended to execute a consent to adoption of the child in Utah." The district court based its finding on Mr. Manzanares's Colorado filings "and other evidence adduced at the evidentiary hearing." Relying on Mr. Man-zanares's self-serving testimony that is flatly contradicted by the statements he made under oath in the Colorado lawsuit, the majority supplants the district court's factual finding with a contrary finding, concluding that Mr. Manzanares was unaware of Ms. Terry's intentions to give birth in Utah or to place the child for adoption in Utah. In so doing, the majority disregards our well-established standard of review for factual findings.
11146 It is well settled that "the issue of when a plaintiff knew or with reasonable diligence should have known of a cause of action is a question of fact for the [factfin-der]." Maughan v. SW Servicing, Inc., 758 F.2d 1381, 1387 (10th Cir.1985). We will not disturb a district court's findings of fact unless they are "clearly erroneous." Glew v. Ohio Sav. Bank, 2007 UT 56, ¶ 18, 181 P.3d 791; accord Chen v. Stewart, 2004 UT 82, ¶ 19, 100 P.3d 1177; see also UTt&AK R. Civ. P. 52(a) ("Findings of fact, whether based on oral or documentary evidence, shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses."). Findings of fact are not clearly erroneous unless they are so lacking in support as to be against the clear weight of the evidence. Encon Utah, LLC v. Fluor Ames Kraemer, LLC, 2009 UT 7, ¶ 11, 210 P.3d 263; accord Chen, 2004 UT 82, ¶ 19, 100 P.3d 1177. If, viewing the evidence in the light most favorable to the trial court's determination, a factual finding is based on sufficient evidence, the finding is not clearly erroneous. See Save Our Schs. v. Bd. of Educ., 2005 UT 55, ¶ 9, 122 P.3d 611.
1147 This standard prohibits an appellate court from independently reviewing the evidence and substituting its own judgment for that of the district court,. See 438 Main St. v. Easy Heat, Inc., 2004 UT 72, ¶ 75, 99 P.3d 801. Yet that is precisely what the majority does. The majority spends no less than five pages discussing standards of review to justify the fact that it simply supplants the district court's primary factual finding with a completely contrary finding and without seriously considering a remand on the factual *522issues. In so doing, the majority has imper-missibly cast aside what is, in reality, a factual finding made by the district court and fully supported by the evidence.
In this case, the district court observed firsthand Mr. Manzanares's self-serving testimony that he did not "know" or "believe" that Ms. Terry intended to give birth in Utah or place the child for adoption there. The court also witnessed the cross-examination of Mr. Manzanares, which revealed that he knew Ms. Terry was a member of the Church of Jesus Christ of Latter-day Saints (LDS Church), that she was from Utah, and that her family lived in Utah. He knew she intended to place the child for adoption with an LDS couple through LDS family services, and he knew she planned three trips to Utah during her pregnancy. The cross-examination also focused on the sworn statements Mr. Manzanares made in his paternity petition and revealed that he was aware that Ms. Terry intended to place the child for adoption even after the child became unavailable for adoption in Colorado. After evaluating all the testimony and observing the demeanor of the witnesses, the district court concluded that Mr. Manzanares knew or should have known of a qualifying cireumstance. Thus, even if this case presents a mixed question, as the majority asserts, we must give deference to the district court's conclusion because the "'judge has observed "facts," such as a witness's appearance and demeanor, relevant to the application of the law that cannot be adequately reflected in the record available to appellate courts'" See supra ¶ 42 (quoting State v. Pena, 869 P.2d 932, 939 (Utah 1994)).
B. The Evidence Compels the Singular Conclusion That Mr. Manzanares Knew or Should Have Known of a Qualifying Circumstance
149 The evidence in this case supports only one conclusion. That conclusion is the one reached by the district court-that Mr. Manzanares knew or should have known of a qualifying circumstance. Mr. Manzanares's Colorado pleadings reveal that he knew Ms. Terry intended to "flee to Utah" to give birth and place the child for adoption. Or, at the very least, Mr. Manzanares should have known that was her intent. Mr. Manzanares maintained that knowledge until Ms. Terry consented to the adoption, and any deceptive conduct on her part did not excuse his failure to comply with the requirements of the Utah Adoption Act. If the facts in this case do not establish knowledge of a qualifying ciream-stance, then no conceivable set of facts ever will.
1. Mr. Manzanares's Pleadings in the Colorado Lawsuit Reveal That He Actually Knew of a Qualifying Circumstance
According to the majority, knowledge " 'applies to [1] any body of known facts or to [2] 'any body of ideas inferred from such facts or accepted as truths on good grounds"'" Supra ¶ 55 (emphases added) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993)). Even under the majority's own "knowledge" standard, Mr. Manza-nares's pleadings in the Colorado lawsuit demonstrate that he knew or, at the very least, inferred Ms. Terry's intent from known facts.
{151 Mr. Manzanares repeatedly represented in sworn statements to the Colorado court that Ms. Terry would give birth in Utah and/or "proceed with an adoption" in Utah, In his Colorado paternity petition, Mr. Manzanares stated that he was concerned that "although the unborn child will not be legally available for adoption [under Colorado law], [Ms. Terry] plans to surreptitiously make the child available for adoption immediately upon his or her birth." Mr. Manza-nares added that he was genuinely concerned that Ms. Terry would "flee to Utah, where she has family, to proceed with an adoption."
1152 Mr. Manzanares's knowledge was based on inferences derived from known facts. Indeed, his Colorado pleadings provided detailed support for his assertions regarding Ms. Terry's intent. He testified that his concerns were "serious and founded" because officials at Ms. Terry's church had advised her to make the child available for adoption to a married couple that belonged to the LDS Church, an agency affiliated with Ms. Terry's church had attempted to coerce *523Mr. Manzanares to consent to placement of his child for adoption, and Ms. Terry had "repeatedly asserted her intention to give the child up for adoption ... and continue[d] to pressure [him] to authorize an adoption." Mr. Manzanares also reasoned that Ms. Terry would flee to Utah to proceed with an adoption because she knew that the child would be unavailable for adoption under Colorado law. Given Mr. Manzanares's knowledge of these facts, he inferred the only reasonable conclusion-that Ms. Terry intended to give birth to the parties' child in Utah or consent to an adoption in Utah.
€ 153 The majority claims that Mr. Manza-nares's Colorado pleadings merely represent his "belief" of her future intentions, which arose "from inferences he drew from the fact[s]." Supra & 68. But even under the majority's own definition of knowledge, a father's "inferences" based on known facts meet the required knowledge standard since knowledge " 'applies to ... any body of ideas inferred from [known] facts"" Supra ¶ 55 (emphasis added) (quoting Daubert, 509 U.S. at 590, 113 S.Ct. 2786).
1 154 The majority insists that Mr. Manza-nares's reasonable inferences are "belief at best, not knowledge."42 Supra 168. But Mr. Manzanares's petition did not allege that he merely "believed" or "suspected" that Ms. Terry would go to Utah, his petition stated in unequivocal terms that "[Ms. Terry] is planning to give birth in Utah and place the parties' unborn child up for adoption." Mr. Manzanares also swore, under oath, that his petition's statements were "true and accurate to the best of [his] knowledge." Based on his pleadings, it is clear that Mr. Manzanares knew that Ms. Terry intended to travel to Utah to give birth and place the child for adoption in Utah.43 The majority cannot now claim that Mr. Manzanares did not know that Ms. Terry intended to give birth in Utah or place the child for adoption in Utah simply because he was never given "unequivocal notification" of her intent.
2. At the Very Least, Mr. Manzanares Should Have Known of a Qualifying Circumstance
¶ 155 Even if Mr. Manzanares's statements in his Colorado petition are not reflective of what he subjectively knew, the facts available to him would, at the very least, lead a reasonable person to conclude that Ms. Terry was planning on fleeing to Utah to have the baby or place the child for adoption.
T156 In Harrison v. United States, the Fifth Cireuit Court of Appeals adopted an inquiry notice standard in construing a statute of limitation, concluding that "the statute of limitations does not begin to run until after the [plaintiff] discovers or in the exercise of reasonable diligence should discover his injury and its cause." 708 F.2d 1023, 1027 (5th Cir.1983) (internal quotation marks omitted). Under that standard, the court noted that a plaintiff "must have knowledge of facts that would lead a reasonable person ... to conclude that there was a [cause of action]." Id. This is consistent with the stan*524dard we set forth in O'Dea, where we noted that "[a] duty to inquire further into the existence of a fact may occur when cireum-stances arise that should put a reasonable person on guard." 2009 UT 46, ¶ 40, 217 P.3d 704 (internal quotation marks omitted).
11 157 Even if Mr. Manzanares did not have absolute knowledge of Ms. Terry's intent to give birth in Utah or to place the child for adoption in Utah, he indisputably "had knowledge of facts that would lead a reasonable person to conclude" that Ms. Terry intended to give birth in Utah or place the child for adoption in Utah. Mr. Manzanares knew that Ms. Terry intended to place the child for adoption. He knew that the child would not be available for adoption under Colorado law. He knew that Ms. Terry had family in Utah and that Ms. Terry had been raised in Utah. He knew that Ms. Terry was a member of the LDS Church, which is headquartered in Utah, and that she intended to place the child for adoption with a couple who belonged to the LDS Church44 Mr. Manzanares also knew that Ms. Terry had planned no less than three trips to Utah in the latter half of her pregnancy.45 And he knew that she did not want to talk to him about her adoption plans until after she returned from her trip to Utah. Mr. Manza-nares knew that Ms. Terry had been meeting with LDS Family Services to discuss adoption plans. And he knew that Ms. Terry still intended to place the child for adoption even though she could not legally place the child for adoption in Colorado. These objective facts would lead any reasonable person to only one conclusion-that Ms. Terry intended to give birth in Utah or consent to an adoption in Utah. They thus demonstrate that Mr. Manzanares "hald]l knowledge of facts that would lead a reasonable person ... to conclude that there was a" qualifying circumstance. And these facts, viewed in the light most favorable to the district court's ruling, certainly provide sufficient evidence to support its findings.
{ 158 The majority spends significant time theorizing as to why Mr. Manzanares did not have actual knowledge of Ms. Terry's future intentions, but it spends no time analyzing whether Mr. Manzanares should have known of a qualifying circumstance. It spends no time assessing whether Mr. Manzanares had "knowledge of facts that would lead a reasonable person to conclude" that Ms. Terry intended to give birth or consent to an adoption in Utah. Instead, it claims only that "[tlypically, this inquiry involves an exercise in the hypothetical-of what 'reasonable dili-genee' the father could have undertaken and of what he 'could have known' if he had been more diligent." Supra 171. Yet the majority provides no supporting authority for this new standard,46 and it ignores the obvious conclusion that the facts indisputably known by Mr. Manzanares should have led him to infer, on good grounds, that Ms. Terry was planning on a Utah adoption.
T159 What Mr. Manzanares actually inferred from known facts is demonstrated in his Colorado court pleadings where he testified that Ms. Terry planned on giving birth in Utah or consenting to an adoption here. But even if the statements in his petition are not reflective of what he actually knew, the facts would, at the very least, lead a reason*525able person to conclude that Ms. Terry would "flee to Utah" to give birth to the baby or place the child for adoption. Therefore, at the very least, Mr. Manzanares "should have known" of a qualifying cireumstance. This triggered his obligation to strictly comply with the Adoption Act's requirements by registering and filing a paternity petition in Utah. Urtax Conor §§ 78B-6-121(8), - Because he failed to do so, he "waived and surrendered" his parental rights. Id. § 78B-6-122(2).
C. My. Manzanares's Knowledge of a Qualifying Circumstance Continued Until "Immediately Before" Ms. Terry Consented to the Adoption of Baby B.
{160 The majority spends considerable time focusing on the actions of both Mr. Manzanares and Ms. Terry after the time that he filed the Colorado lawsuit. The majority acknowledges that Mr. Manzanares filed the Colorado lawsuit because he inferred that Ms. Terry planned to either give birth in Utah or place their child for adoption in Utah. But the majority holds that Mr. Manzanares's obligation of strict compliance did not ripen unless he had knowledge of a qualifying circumstance "immediately before" Ms. Terry executed her consent. Even under this framework, the evidence demonstrates that Mr. Manzanares knew, or should have known, that Ms. Terry planned on a Utah adoption.
1 161 The pleadings in the Colorado action demonstrate Mr. Manzanares's state of mind on the day before Ms. Terry executed her consent. The consent was executed on February 20. On February 19, Mr. Manzanares filed a pleading reaffirming his knowledge that Ms. Terry intended to place the child for adoption even though the child was then unavailable for adoption in Colorado. That pleading reiterated his knowledge that Ms. Terry was working with LDS Family Services and that an adoption case was underway. And Mr. Manzanares onee again noted that he was "great{ly] alarm[ed]" because Ms. Terry had not "directly" denied that she was "planning on surreptitiously making the unborn child available for adoption and/or fleeing to Utah." Mr. Manzanares's knowledge is further demonstrated by the fact that after he discovered Ms. Terry was no longer pregnant, he called her family in Utah (in addition to Colorado hospitals) in an attempt to locate the child.47 Thus, even under the majority's standard, Mr. Manzanares knew or should have known of Ms. Terry's intentions and he maintained that knowledge at the time "immediately before" Ms. Terry executed her consent.
D. Ms. Terry's Vague Denials Did Not Negate Mr. Manzanares's Knowledge
[ 162 The majority insists that Ms. Terry's vague denials in her Colorado pleadings "mollified" any concerns Mr. Manzanares may have had regarding Ms. Terry's intentions to give birth or place the child for adoption in Utah. Supra 127. But even if this were true, it is irrelevant under the statute because the statute provides that a father must strictly comply if he becomes aware of a qualifying cireumstance, which can occur "at any point" in time beginning at conception and ending when the mother executes a consent or relinquishment. The majority further claims that even if Mr. Manza-nares would have conducted further inquiry, his efforts would have been futile because "the mother consistently ... denied, under oath and otherwise, any intention to give birth or consent to adoption in Utah." Supra ¶ 71. According to the majority, Ms. Terry's vague denials negated any knowledge on the part of Mr. Manzanares.
1 163 The majority overstates Ms. Terry's "consistent denials." In fact, Ms. Terry never directly denied that she intended to give birth or consent to an adoption in Utah. The majority cites to an e-mail exchange to prove Ms. Terry's "deni[all ... [of] any intention to give birth or consent to adoption in Utah." Supra ¶ 71. But this e-mail only states that she intended to go to Utah in February and *526return to Colorado for work until she took time off to have the baby.48 Ms. Terry did not state that she intended to return to Colorado to have the baby. Indeed, the e-mail was likely indicative of her true intent, given that she did not expect that she would go into labor in February, weeks prior to her due date. But the fact that she did not intend to give birth in Utah in February does not imply that she did not plan on giving birth in Utah at a later date or that she did not plan on placing the child for adoption in Utah. In fact, she testified that while she was in Utah she researched hospitals and midwives, proving that was exactly her intent. Her e-mail to Mr. Manzanares did not deny that intention, and it did not indicate that she intended to give birth in Colorado.
164 In fact, nothing in any of Ms. Terry's communications with Mr. Manzanares could have provided an objective basis for mollifying his concerns that she intended to consent to an adoption in Utah. Both Ms. Terry's email and court pleadings reaffirmed her intent to place the child for adoption, even after the child became unavailable for adoption in Colorado. When Mr. Manzanares stated in his Colorado paternity petition that "[Ms. Terry] intends to flee to Utah, where she has family, to proceed with an adoption," Ms. Terry did not directly deny this statement. Instead, she provided the vague response: "Deny, draws for legal conclusion." This is hardly the unequivocal denial that the majority makes it out to be. And it is uncon-troverted that Mr. Manzanares recognized the vagueness of this statement when he stated in his February 19th pleading that "[Ms. Terry] does not directly deny his assertions ..., which cause[dJ[him] to have great alarm, as the paragraphs assert that Mother is planning on surreptitiously making the unborn child available for adoption and/or fleeing to Utah." In short, it is clear that Mr. Manzanares did not believe Ms. Terry's vague denials, and no objectively reasonable person knowing all the facts would have construed her vague denial as an assurance that she did not intend to go to Utah to give birth or consent to an adoption.
1165 In summary, it is clear from Mr. Manzanares's court pleadings that he inferred on good grounds from known facts that Ms. Terry intended to give birth in Utah or consent to an adoption here. And even if his statements are not reflective of what he actually knew, the known facts would lead any reasonable person to conclude that Ms. Terry planned on fleeing to Utah to have the baby or place the child for adoption. Mr. Manzanares maintained that knowledge until Ms. Terry executed her consent to the adoption, and none of Ms. Terry's vague denials negated his knowledge. The district court correctly concluded that Mr. Manzanares knew or should have known of a qualifying circumstance and was therefore required to strictly comply with the Adoption Act's requirements for protecting his paternal rights. Because he failed to do so, he "waived and surrendered" his rights in Baby B.
E. The District Court Properly Ignored Any Reasonable Diligence on the Part of Mr. Manzanares
1166 The majority would also excuse a father from strict compliance where he takes any reasonably diligent steps in an effort to discover the mother's intent. The majority concludes that Mr. Manzanares is exeused from strict compliance because he filed a paternity petition in a Colorado court. According to the majority, this was sufficiently reasonable diligence to excuse his lack of strict compliance with the Act. The majority's approach would excuse a father's failure to strictly comply with the Utah Adoption Act any time a father takes the "reasonably diligent step" of filing a paternity action in another state in an attempt to discover the mother's true intentions But the Utah *527Adoption Act does not exeuse a biological father from his obligation of strict compliance because of his "reasonable diligence." Indeed, the Act explicitly states that the filing of a paternity action in another state is only relevant in cases where the biological father lacks knowledge of a qualifying cireamstance. Utax Cope $ 78B-6-122(1)(c)(i)(B).
CONCLUSION
{167 The majority's holding creates a framework that wholly undermines the legislature's intent in passing the Utah Adoption Act. Instead of respecting the factual findings of the district court and applying the Act as written, the majority ignores the legislature's inquiry notice standard and replaces it with a subjective standard that excuses a biological father from compliance with the Act unless he had actual knowledge as to the birth mother's future intent to place her child for adoption in Utah. The majority's approach will allow fathers to disrupt both adoptive placements and finalized adoptions by excusing a father's strict compliance with the Act anytime he takes the "reasonably diligent" step of filing a paternity petition in another state. The majority's holding is entirely at odds with both the language and the clearly enunciated legislative intent of the Utah Adoption Act.
{168 Until today, this court has applied Utah's adoption laws as the legislature has written them. While applying the law as written would lead to an unpalatable result in this case by rewarding outrageous and fraudulent conduct on the part of the birth mother, it is nevertheless our obligation to apply the Act that the legislature has adopted. For these reasons, I am compelled to dissent.

. The majority claims that the "should have known" formulation is incorrect. Supra 151 n. 15. The majority focuses on what the father "could have known," supra " 55, and claims that its " 'could' formulation ... is correct as it is the language employed in the operative section." Supra 151 n. 15. But the phrase "could have known" is not present in the Adoption Act. See Urax Cope 78B-6-122. The statute requires us to determine whether the father had actual or constructive knowledge of a qualifying circumstance, and the statute provides two possible options. The father either "knew[] or ... should have known" or he "did not know{[ ] and ... could not have known" of a qualifying circumstance. Compare id. § 78B-6-122(1)(c)@i)(dA) with id. § 78B-6-122(1)(c)(i)(A). Therefore, it is not correct to speculate-as the majority does-on what the father "could have known." See, eg., supra (55. Rather, as we held in O'Dea, the operative question is whether the father knew or should have known of a qualifying circumstance. 2009 UT 46, 1 37-46, 217 P.3d 704.


. Other courts considering similar language have reached this same conclusion. See, e.g., Sudo Props., Inc. v. Terrebonne Parish Consol. Gov't, 503 F.3d 371, 376 (5th Cir.2007) (noting that the phrase "knew, or in the exercise of reasonable diligence, should have known .... is generally referred to as "inquiry notice," and it applies when a reasonable [person] of ordinary intelligence would have discovered the information and recognized it as a [cause of action]" (internal quotation marks omitted)).


. An adoption under the Act generally may not be finalized until the child has lived in the home of the adoptive parents for six months, Urax Cope Ann § 78B-6-135(7)(a) (2008), during which time any interested person may petition the court to determine the rights and interest of any person who may claim an interest in the child. I4. § 78B-6-109. And under the majority's approach, even a final adoption could be contested by a biological father who claimed he did not have actual notice as to the birth mother's future intentions up to one year from the day on which the final decree of adoption is entered. Id. § 78B-6-133(7)(b). Thus, under the majority's ruling, adoptive placements will be at risk for a minimum of 18 months. This is plainly at odds with the legislative intent of the Adoption Act. See id. § 78B-6-102.


. This standard mirrors the law applicable in the statute of limitation context. There, this court has held that "all that is required to trigger the statute of limitation is sufficient information to put plaintiffs on notice to make further inquiry if they harbor doubts or questions." Macris v. Sculptured Software, Inc., 2001 UT 43, ¶ 18, 24 P.3d 984.


. See O'Dea, 2009 UT 46, ¶¶ 42-45, 217 P.3d 704 (holding that the mother's statement, ""I am in Utah," placed the father on inquiry notice that the mother resided in Utah, but not deciding whether her statements indicated an intent to give birth or consent to an adoption in Utah); J.S. v. P.K. (In re I.K.), 2009 UT 70, ¶¶ 2-3, 220 P.3d 464 (noting that the birth mother only informed the father "that she was pregnant and intended to have an abortion " and later "without informing the Natural Father, the Birth Mother consented to adoption and relinquished the baby" (emphases added)); Osborne v. Adoption Ctr. of Choice, 2003 UT 15, ¶¶ 3-4, 70 P.3d 58 (noting that the birth mother informed the father twice that "she had decided mot to place the child for adoption in Utah" (emphasis added)); Swayne v. L.D.S. Soc. Servs., 795 P.2d 637, 639 (Utah 1990) (noting that the birth mother informed the father that "her parents wanted her to relinquish the child for adoption" but not that she intended to place the child for adoption (emphasis added)); In re Adoption of Baby Boy Doe, 717 P.2d 686, 687 (Utah 1986) (noting only that the mother and father spoke "on the phone regularly" before the mother untimely placed the child for adoption without telling the father of her intention to do so ); Sanchez v. L.D.S. Soc. Servs., 680 P.2d 753, 754 (Utah 1984) (noting that the birth mother informed the father only that "she might give the baby up for adoption" (emphasis added)).


. See, eg., Cau. Fam.Cope § 7666(a) (West 2011) ("[NJotice of the proceeding shall be given to every person identified as the natural father or a possible natural father ... at least 10 days before the date of the proceeding.... Proof of giving the notice shall be filed with the court before the petition is heard."); DerCope Anm tit. 13, §§ 1106, 1107A¥(c)-(d), (F) (2011) ("In the case of [adoption proceedings] consent shall be required from ... [the father and any presumed father of the child" and "[iJf, at any time in a proceeding for termination of parental rights, the Court finds that an unknown father of the child may not have received notice, the Court shall determine whether he can be identified.... [and] shall require notice to be served upon him," including three consecutive weeks of notice by publication.); D.C.Cope § 16-304(a), (b)(2)(A) (2011) ("A petition for adoption may not be granted by the court unless there is filed with the petition a written statement of consent ... from both parents...."); Nev.Rev.Star. § 127.040(1)(a) (2010) ("[WJritten consent to the specific adoption proposed by the petition or for relinquishment to an agency authorized to accept relinquishments acknowledged by the person or persons consenting, is required from ... [bJoth parents if both are living. ..."); V7. Stat. Ann. tit. 15A, § 2-401(a)(2) (2011) ("[A] petition to adopt the minor may be granted only if consent to the adoption has been executed by ... the biological father identified by the mother or as otherwise known to the court...").


. Under the majority's analysis, whether the fraud provision would be applicable could depend upon the source of the information. The majority urges that "a father who gained knowledge of a qualifying circumstance from another source (such as a friend, relative, ... etc.) could not defend his failure to comply with the statute by pointing to the birth mother's fraudulent representations to him." Supra 164 (emphasis added). The majority's position would forbid consideration of a birth mother's subsequent fraudulent statements where a third party initially alerts the father to a qualifying circumstance, but it would allow consideration of the mother's same fraudulent statements where she initially tells the father of a qualifying circumstance. Such an approach is inexplicable in light of the fact that the original source of any third party information regarding a birth mother's intentions must originate from the birth mother herself. Thus, the majority elevates hearsay to a more reliable level than the birth mother's own statement of her intent. But there is nothing in the Act to suggest that the legislature intended to limit the fraud provision in this way. Indeed, the plain language declares that "all risk of fraud or misrepresentation in adoption proceedings.... shall be borne by [the father]," Uran Cope Ann § 78B-6-102(d) {(emphasis added), and that a father is not excused from strict compliance with the Act "based upon any action, statement or omission of the other parent or third parties," id. § 78B-6-106(1) (emphasis added).


. See supra 1122 n. 5.


. Indeed, this court followed this rule in H.U.F. v. W.P.W., 2009 UT 10, 203 P.3d 943. In that case, we determined that [allthough the Birth Mother stated a week later in an e-mail to the Putative Father that she had not moved to Utah, the Putative Father still had reason to believe she was in Utah because she had previously told him that she was there, her attorney told him that she was there, and the Birth Mother's statement that she had not 'moved' to Utah did not necessarily mean that she was not staying in Utah until the baby was born and placed for adoption." Id. ¶ 38. Based on this reasoning, we upheld the district court's finding that the father had reason to know that the Birth Mother was in Utah. Id. We reached this conclusion even though the father arguably did not have knowledge of a qualifying circumstance "immediately before" the mother consented to the adoption.


. The majority argues that "[Knowledge and belief are distinct states of mind." Supra 154. While this may be true in the abstract, the cases that the majority cites for this proposition do not support its contention that Mr. Manzanares's Colorado petition relied on an unreasonable "belief" rather than his reasonably inferred "knowledge." The statutes at issue in the cases cited by the majority required actual knowledge, rather than inquiry notice. See Iron Silver Mining Co. v. Reynolds, 124 U.S. 374, 384, 8 S.Ct. 598, 31 L.Ed. 466 (1888) (noting that "[the statute speaks of acquiring a patent with a knowledge of the existence" of certain qualifying circumstances (emphasis added)); Tracerlab, Inc. v. Indus. Nucleonics Corp., 313 F.2d 97, 102 (1st Cir.1963) (noting that "we cannot ignore the fact that the statute itself uses the unqualified word 'knowledge' in setting forth the prescribed state of a plaintiff's perception of the pertinent facts"); Jameson v. Jameson, 176 F.2d 58, 60 (D.C.Cir.1949) (holding that an affiant's "belief" was not a sufficient fact to preclude summary judgment since the federal rules of civil procedure required that an affidavit must be made "on personal knowledge, [and] shall set forth such facts as would be admissible in evidence" (emphases added) (internal quotation marks omitted)). In fact, the majority cannot point to a single inquiry notice case that draws such a hard line between belief and knowledge. See supra 154 n. 16.


. Courts often rely on pleadings to determine a party's constructive knowledge. See, e.g., Salinger v. Projectavision, Inc., 972 F.Supp. 222, 229 (S.D.N.Y.1997) ("[TJhe [inquiry notice] test is an objective one and dismissal is appropriate when the facts from which knowledge may be imputed are clear from the pleadings. ...").


. According to Mr. Manzanares's petition, Ms. Terry "was advised by [LDS] Church officials that she should make the child available for adoption to a married [LDS] couple." Ms. Terry told Mr. Manzanares that she intended to place the child for adoption "to a young [LDS] couple who cannot have a baby." After informing him of her intent, LDS Family Services requested that he sign documents to make the child available for adoption. Mr. Manzanares asserted that Ms. Terry "repeatedly contacted [him] to attempt to persuade him to allow the child to be placed for adoption with [an LDS] [amily and that she even contacted Manzanares' [amily members "to convince them to persuade [Mr. Manzanares] to allow the child to be placed for adoption with [an LDS] family."


. In e-mails exchanged between Mr. Manza-nares and Ms. Terry, Ms. Terry told him that she intended to travel to Utah in November, December, and February.


. The majority cites to O'Dea to support its "exercise in the hypothetical." Supra ¶ 71. But O'Dea directly refutes the majority's position. In O'Dea, this court clearly stated that any reasonable diligence on behalf of the father is "irrelevant" once he knew or should have known of a qualifying circumstance. O'Dea, 2009 UT 46, ¶ 39, 217 P.3d 704.


. In fact, the day that Mr. Manzanares discovered Ms. Terry was no longer pregnant, he called Ms. Terry's family members who had adopted Baby B. to ask them if they knew where the child was. They indicated that they were represented by legal counsel and would not answer his questions.


. Ms. Terry's e-mail to Mr. Manzanares states: If you truly were concerned about the well being of this child you would do the right thing and consent to an adoption. ... I will be flying to Utah to visit my father in Feb{ruary] for a week (maybe a little longer, it depends on how hefthings are). Then it will be back to work to finish up ... before I take time off at the end of March.... [This conversation causes me A LOT of stress and to avoid preterm labor {or other complications) in April I will be willing to sit down and talk with you about your reconsideration to consent for adoption otherwise this will be a long process and it will benefit no one, especially this baby.